Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III, claims 6-10 in the reply filed on 8 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse.
Information Disclosure Statement
	The office action for the Taiwanese Patent Office cited in the information disclosure statement of 2 December 2021; JP 2012-190984 cited in the information disclosure statement of 23 February 2021 and JP 2016-131232 and JP 2006-176859 cited in the information disclosure statement of 14 November 2019 have all been considered with respect to the provided English translations. 
	WO 2017/014583 cited in the information disclosure statement of 23 February 2021 and JP 2016-528716, WO 2014/118959 and wo2017/057237 cited in the information disclosure statement of 14 November 2019 have all been considered with respect to the provided English abstracts.
Drawings
The drawings were received on 14 November 2019.  These drawings are acceptable.
Allowable Subject Matter
	Claims 6-10 are allowable.
The following is an examiner’s statement of reasons for allowance: 
The claimed process is not taught or suggested by the cited art of record. While JP 2012-190984, the Arai et al article and US patent application publication 20100051081 all teach forming a magnesium silicide sintered body by sintering doped magnesium silicide particles or a mixture of magnesium silicide particles and a dopant; there is no teaching or suggestion in the art to coat the taught magnesium silicide particles with a dopant and then sintering the coated magnesium silicide particles. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 1-5 directed to inventions non-elected without traverse.  Accordingly, claims 1-5 have been cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/1/22